Title: From George Washington to William Darke, 9 August 1791
From: Washington, George
To: Darke, William

 
(Private) 
Dear Sir,Philadelphia August 9. 1791. 
I have received your letter of the 24 ult.—Regarding its contents, altho’ relating to objects of public import, as private communication, I shall reply to, and remark upon them, with that candor which my personal esteem, and my public wishes strongly enjoin.
I need not tell you that my regret is seriously excited by learning that any cause of discontent should exist, either on your own part, or that of your Officers, with General Butler, and it is hardly necessary to express my earnest wish that it may speedily subside, and be entirely done away—But, as I rely greatly on your disposition to advance the public interest, tho’ even by the relinquishment of private opinions, I shall offer to your consideration some remarks which I am persuaded will have weight with you, and induce your influence with your Officers to dismiss their discontents, and to think only of their public duty.
Let it in the first place be remembered that one common cause engages your service, and requires all your exertions—it is the interest of your country—To that interest all inferior considerations must yield. As an apology for the seeming inattention of a commanding Officer it should be considered that the variety of objects, which engage him, may produce an appearance of neglect, by no means intended—In General Butler’s particular instance some allowance should be made for the effects of bodily indisposition, combined with the cares of his station—and I am satisfied no one, either from temper or reflection, will more cheerfully make this allowance than yourself.
On this belief I rest an expectation that every uneasiness will be composed, and that the public service will be proceeded in with harmony and zeal.
The Secretary of War has directed a board of Officers to decide the question of rank between you and Colonel Gibson and others. I shall at all times be happy to evince the sincere esteem, with which I am Dear Sir, Your most obedient Servant

G. Washington

